CRIST, Presiding Judge.
Bond forfeiture in criminal case. We affirm.
On June 9, 1983, judgment in the sum of $1,500 was taken against Allied Fidelity Insurance, Surety, because defendant had failed to honor his court appearance on February 1, 1983.
On July 1, 1983, Surety surrendered defendant in court. On July 5,1983, a motion was filed to set aside and vacate the June 9th judgment. The motion was denied on July 15, 1983.
The June 9th judgment became final 30 days thereafter. Before the judgment became final, Surety surrendered defendant in open court. Although Section 544.610, RSMo.1978 provides for discharge of liability of a surety on its recognizance when it surrenders defendant in open court at anytime before final judgment, Rule 33.13 is to the contrary. Rule 33.13 provides for *522discharge of liability of the surety when it produces the defendant prior to the rendition of judgment. Missouri Rules govern in matters of procedure. Mo. Const.Art. V, § 3. The time of discharge of liability of a surety is procedural. Judgment on the recognizance of surety was rendered on June 9th. State ex rel. Green v. Henderson, 64 S.W. 138, 141 (Mo.1901). Defendant was not produced until July 1st.
Judgment affirmed.
REINHARD, C.J., and DOWD, J., concur.